Citation Nr: 0906372	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  07-03 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to 
September 1985.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 2006 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas, which denied service 
connection for bilateral hearing loss and tinnitus.  The 
Veteran filed a timely appeal with respect to all issues.  
Thereafter, in an October 2008 rating decision, the RO 
granted service connection for left ear hearing loss and 
tinnitus.  As such, those issues are no longer on appeal.


FINDING OF FACT

The Veteran does not have right ear hearing loss disability 
for VA purposes.


CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by 
active service, nor may such be presumed to have been 
incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(b), 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between a 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, in a January 2006 letter issued prior to the 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the Veteran, 
and what information and evidence will be obtained by VA.  
The claim was last readjudicated in October 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records and post-service medical 
records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim for service 
connection, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Moreover, as the 
Board concludes below that the preponderance of the evidence 
is against the claim, any question as to an appropriate 
disability rating or effective date to be assigned is 
rendered moot.  There is no additional notice that should be 
provided and there has been a complete review of all the 
evidence without prejudice to the Veteran.  Any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the Veteran.  See Sanders, 487 F.3d 881.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran served continuously for ninety days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and sensorineural hearing loss becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection generally requires medical evidence of a 
current disability, medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002); 38 C.F.R. 
§ 3.304(b)(1) (2008).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a) (2008).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).


The Veteran contends that he is entitled to service 
connection for right ear hearing loss because it is the 
result of acoustic trauma during service.  The record 
reflects that at the January 2006 VA examination the Veteran 
reported in-service exposure to firearms, machine guns, 
mortars, missile launchers, firing range, naval guns, 
helicopters, tanks, heavy artillery, combat explosions, 
demolitions, aircraft engines, and ship engines, with the use 
of hearing protection.  He also reported no post-service 
noise exposure without the use of hearing protection.  

A review of the medical evidence shows that the Veteran's 
hearing was determined to be defective at his service 
entrance examination.  Throughout active service there were 
complaints of hearing loss, which were confirmed by 
audiogram, and ear problems.  The separation examination also 
revealed hearing loss.  

At the August 1981 entrance examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
Right 
Ear
40
40
20
35
40

A March 1983 audiogram revealed the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
Right 
Ear
45
40
25
40
45

A June 1985 audiogram revealed the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
Right 
Ear
20
20
5
15
20

At the August 1985 separation examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
Right 
Ear
20
25
15
20
40

A January 2006 VA examination report notes that the VA 
examiner reviewed audiometric data from 1981, 1984, and 1985.  
The claims file was not available for review, but the Veteran 
brought copies of his military records for the examiner to 
review.  The examiner noted that the right ear displayed mild 
conductive hearing loss at 250-1000 Hz, and normal hearing in 
the range of 2000-8000 Hz.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
Right 
Ear
35
30
25
25
25

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.  The examiner opined that 
audiograms done throughout the Veteran's period of military 
service confirm bilateral conductive hearing loss.  The 
examiner further opined that because the Veteran entered and 
separated from the military with hearing loss, and because 
the loss did not progress over time, military noise exposure 
did not cause or contribute to the Veteran's hearing loss.  

A June 2007 VA examination report notes that the Veteran has 
bilateral mixed hearing loss.  No opinion regarding the 
likely etiology of the right ear hearing loss is given.  

In a June 2007 rating decision, the RO granted service 
connection for right attic perforation.  

An August 2007 VA audiology note indicates that the right ear 
displayed mild to moderate, flat mixed hearing loss, 
unchanged since January 2007.  Immittance showed a flattened 
tympanogram.  An October 23, 2008 email clarifies that 
because the Veteran had hearing loss prior to service entry, 
it is not at least as likely as not that the hearing loss was 
aggravated by military noise exposure.  

A VA audiogram done in October 2008 notes that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
Right 
Ear
35
30
25
25
25

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.  The diagnosis was mild conductive 
hearing loss from 250 to 1000 Hz and normal hearing from 2000 
to 8000 Hz.  The VA examiner opined that considering pre-
military employment, military service, including duty as a 
security guard, mortar man and weapons instructor, hearing 
loss is less likely as not caused by or a result of noise 
exposure during military service.  The examiner reasoned that 
hearing loss due to noise exposure would show up as a mixed 
or sensorineural hearing loss and not a loss with normal 
nerve/bone thresholds.   

Importantly, none of the medical evidence of record shows 
that at any point during the period of the claim the 
Veteran's right ear hearing loss has ever met the criteria 
required by VA in order to establish service connection for 
right ear hearing loss disability.  In this regard, for the 
purpose of applying the laws administered by VA, impaired 
hearing will be considered a disability when the auditory 
threshold for any of the frequencies of 500, 1000, 2000, 3000 
and 4000 Hertz is 40 decibels or greater; the auditory 
thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

Thus, at the present time, the Veteran does not manifest a 
hearing loss disability for which service connection can be 
established.  38 C.F.R. § 3.385.  Accordingly, service 
connection is not in order for right ear hearing loss 
disability.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for right ear hearing loss 
is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


